Citation Nr: 1528071	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, prior to June 9, 2011.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1982 to October 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in which the RO, inter alia, granted entitlement to DEA benefits, effective from June 9, 2011.  In July 2013, the Veteran's attorney filed an NOD and disagreed with the effective date assigned for DEA benefits and the issue was eventually appealed to the Board.

The issues of entitlement to service connection for gastroesophageal reflux disease, entitlement to an earlier effective date for an increased rating for posttraumatic stress disorder, entitlement to service connection for obstructive sleep apnea, and entitlement to a total disability rating based on individual unemployability prior to June 9, 2011 are also on appeal, but are being adjudicated separately by the Board under docket number 08-17 238.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claims for entitlement to service connection for obstructive sleep apnea and entitlement to a total disability rating based on individual unemployability being separately remanded by the Board.  The service connection claim, if granted, might directly impact his entitlement to an earlier effective date for DEA benefits.  As such, adjudication of this claim must be deferred pending the completion of the development requested on the separate remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

Following readjudication of the Veteran's claims for entitlement to service connection for obstructive sleep apnea and entitlement to a TDIU prior to June 9, 2011, which are being remanded by the Board in a separate action, consider all evidence of record and readjudicate this claim for entitlement to Dependents' Educational Assistance benefits under the provisions of Chapter 35, Title 38, United States Code, prior to June 9, 2011.  If any benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

